USCA11 Case: 17-15441    Date Filed: 11/05/2020   Page: 1 of 17



                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                   Nos. 17-15441, 18-12267, 19-12856
                         Non-Argument Calendar
                      ________________________

                       Agency No. A018-796-466


NELSON ZALDIVAR ANZARDO,

                                                                     Petitioner,

                                  versus


U.S. ATTORNEY GENERAL,

                                                                  Respondent.




                      ________________________

                 Petitions for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                             (November 5, 2020)

Before JILL PRYOR, BRASHER, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 17-15441          Date Filed: 11/05/2020       Page: 2 of 17



       Nelson Zaldivar Anzardo, a native and citizen of Cuba, seeks review of three

Board of Immigration Appeals (BIA) decisions from November 2017, May 2018,

and June 2019, denying his motions to reopen his removal proceedings. Zaldivar

asserts the BIA erred in declining to reopen his proceedings under statutory

authority and in declining to reopen his proceedings sua sponte. Zaldivar raises

numerous issues on appeal, which we address in turn. After review, we dismiss his

petitions in part, and deny the petitions in part.

                                      I. DISCUSSION

A. Jurisdiction1

       1. Sua Sponte Reopening

       Zaldivar contends we may review the BIA’s decision not to exercise its sua

sponte authority and, thus, we may reach the question of whether Lopez v.

Gonzalez, 549 U.S. 47 (2006)—under which he asserts his 2003 convictions for

possession of MDMA, possession of cocaine, and possession of cannabis in

violation of Florida Statutes §§ 893.03(1), 893.03(2), and 893.13(6) would no

longer qualify as aggravated felonies—constitutes an “exceptional circumstance”

justifying the BIA’s exercise of its sua sponte authority to reopen.




       1
           “We review subject matter jurisdiction de novo.” Martinez v. U.S. Att’y Gen., 446 F.3d
1219, 1221 (11th Cir. 2006) (quotations omitted). We must inquire into subject matter
jurisdiction whenever it may be lacking. Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 956
(11th Cir. 2005).
                                                2
         USCA11 Case: 17-15441        Date Filed: 11/05/2020    Page: 3 of 17



      The BIA has the authority to sua sponte reopen or reconsider removal

proceedings at any time, including upon motion. 8 C.F.R. § 1003.2(a). The

Immigration Judge (IJ) and BIA have the discretion to deny a motion to reopen,

even if the moving party has met its prima facie burden. 8 C.F.R.

§§ 1003.2(a), 1003.23(b)(3). The BIA may sua sponte reopen any case in which it

has rendered a decision. Id. § 1003.2(a). The BIA only exercises its authority to

sua sponte reopen removal proceedings in “exceptional situations.” In re G–D–,

22 I. & N. Dec. 1132, 1133-34 (BIA 1999).

      There is no express statutory grant of authority to reopen cases sua sponte.

Lenis v. U.S. Att’y Gen., 525 F.3d 1291, 1293 (11th Cir. 2008). Rather, the

authority derives from 8 U.S.C. § 1103(g)(2), which grants general authority to the

Attorney General over immigration matters. Id. In Lenis, we concluded we lacked

jurisdiction to review the BIA’s decision not to exercise its sua sponte authority to

reopen or reconsider a case under 8 C.F.R. § 1003.2(a) because the regulation did

not provide any “meaningful standard against which to judge the agency’s exercise

of discretion.” Id. at 1292-94. Lenis also suggested an IJ’s decision denying sua

sponte reopening would be unreviewable for the same reasons. See id. at 1294

(citing persuasive authority stating the decision to reopen is within the IJ’s

discretion and that “the IJ is under no obligation to reopen a case” pursuant to his

or her sua sponte authority). We noted an appellate court might have jurisdiction


                                           3
         USCA11 Case: 17-15441       Date Filed: 11/05/2020    Page: 4 of 17



over constitutional claims related to the BIA’s decision not to exercise its sua

sponte authority, but we declined to address that question because the petitioner

had not raised a constitutional claim. Id. at 1294 n.7. However, in Butka, we

reaffirmed our holding in Lenis and stated the jurisdiction-preserving section of 8

U.S.C. § 1252(a)(2)(D), for questions of law or constitutional claims, “has no

impact on our jurisdiction to review motions for sua sponte reopening.” Butka v.

U.S. Att’y Gen., 827 F.3d 1278, 1286 n.7 (11th Cir. 2016). We reasoned

§ 1252(a)(2)(D) created an exception to the jurisdiction-stripping provisions

contained only in the Immigration and Nationality Act (INA), whereas our

jurisdiction over sua sponte reopening is limited instead by the Administrative

Procedure Act. Id.

      We lack jurisdiction to review Zaldivar’s arguments regarding the BIA’s sua

sponte authority to reopen his case. See Lenis, 525 F.3d at 1292-94. While Lenis

indicated this Court might maintain jurisdiction over constitutional claims relating

to the decision not to reopen sua sponte, Zaldivar has not raised any specific

constitutional claims that relate to the denial of sua sponte reopening. Id. at 1294

n.7. Instead, Zaldivar asserts the BIA erred in finding his case lacked “exceptional

circumstances” because there was a significant development in the law, which he

argues is “incontrovertible” evidence of an exceptional circumstance. He further

argues his case is distinct from that in Lenis or Butka, because he is challenging


                                          4
         USCA11 Case: 17-15441        Date Filed: 11/05/2020    Page: 5 of 17



“the very concept that regulation-made authority, in which the executive branch

creates power for itself and bars judicial review may withstand constitutional

scrutiny.” These arguments do not assert a constitutional challenge to the way in

which the BIA made its decision, instead, they assert legal error in the BIA’s

analysis of “exceptional circumstances.” His arguments do not speak to the BIA

running afoul of his constitutional rights, instead, they challenge this Court’s

precedent holding that such decisions are unreviewable. Therefore, we lack

jurisdiction to review the BIA’s exercise of its sua sponte authority.

      2. Statutory Reopening

      Because Zaldivar was found removable under two grounds listed in the

criminal alien bar, this Court is obligated to consider whether it has jurisdiction to

review the challenges he raises to the BIA’s denial of reopening under its statutory

authority. 8 U.S.C. § 1252(a)(2)(C) (providing we lack jurisdiction to review any

final order of removal against an alien who is removable by reason of having

committed specified criminal offenses, including an aggravated felony under 8

U.S.C. § 1227(a)(2)(A)(iii); or a controlled substance offense under 8 U.S.C.

§ 1227(a)(2)(B)); Patel v. U.S. Att’y Gen., 971 F.3d 1258, 1272 & n.17 (11th Cir.

2020) (en banc) (stating we must consider sua sponte whether we have subject

matter jurisdiction over a petition for review). Notwithstanding the criminal alien




                                           5
         USCA11 Case: 17-15441        Date Filed: 11/05/2020    Page: 6 of 17



bar, we have jurisdiction to review any constitutional claims or questions of law

presented in a petition for review. 8 U.S.C. § 1252(a)(2)(D).

      We have jurisdiction to review Zaldivar’s challenges to the BIA’s denial of

his motions to reopen under statutory authority. First, Zaldivar’s motions to

reopen challenged both his criminal grounds of removability, and thus, this Court

may review the denial of those motions to determine whether the statutory

conditions for limiting judicial review exist. See Keungne v. U.S. Att’y Gen., 561

F.3d 1281, 1283 (11th Cir. 2009) (explaining when the criminal alien bar is

implicated, we retain jurisdiction to determine whether the statutory conditions for

limiting judicial review exist; that is, we may determine whether a petitioner is

“(1) an alien (2) who is removable (3) based on having committed a disqualifying

offense.” (quotations omitted)). Second, this Court has jurisdiction to review

questions of law, including the application of undisputed facts to a legal standard,

and the issues Zaldivar raises on appeal—equitable tolling, whether his convictions

qualified as controlled substance offenses, and the legal effect of his defective

notice to appear—all concern questions of law. 8 U.S.C. § 1252(a)(2)(D); see

Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067-68 (2020) (holding the

“questions of law” exception to the criminal alien bar includes issues involving the

application of undisputed or established facts to a legal standard, such as whether a

petitioner had shown sufficient due diligence to equitably toll the deadline for


                                          6
         USCA11 Case: 17-15441       Date Filed: 11/05/2020    Page: 7 of 17



filing a motion to reopen). Consequently, the criminal alien bar does not prevent

this Court from considering Zaldivar’s claims on appeal.

B. Zaldivar’s Controlled Substance Offenses

      Zaldivar asserts that, in its 2019 order, the BIA erred in rejecting his

argument that his 2003 convictions cannot constitute controlled substance offenses

under Mathis v. United States, 136 S. Ct. 2243 (2016) and Moncrieffe v. Holder,

569 U.S. 184 (2013) because the Florida statutes did not require the state to prove

the defendant knowingly possessed any illicit substance and presumed culpable

mens rea.

      1. Reasoned Consideration

      The BIA must give reasoned consideration to an alien’s claims and make

adequate findings to permit our review. Ali v. U.S. Att’y Gen., 931 F.3d 1327,

1333 (11th Cir. 2019). A remand for lack of reasoned consideration is not a

disagreement with the BIA’s legal conclusions or factual findings, but a

determination “that, given the facts and claims in the specific case before the

[agency], the agency decision is so fundamentally incomplete that a review of legal

and factual determinations would be quixotic.” Id. (emphasis and quotations

omitted). Reasoned consideration requires only that the BIA heard and thought

about the case, rather than “merely react[ing].” Id. A failure of reasoned

consideration results when the BIA decision, “read alongside the evidentiary


                                          7
         USCA11 Case: 17-15441       Date Filed: 11/05/2020    Page: 8 of 17



record, forces us to doubt whether we and the [BIA] are, in substance, looking at

the same case.” Id. at 1334.

      The BIA failed to give reasoned consideration to Zaldivar’s claim. See Bing

Quan Lin v. U.S. Att’y Gen., 881 F.3d 860, 872 (11th Cir. 2018) (stating we review

claims of legal error, including claims the BIA did not provide reasoned

consideration in its decision, de novo). Zaldivar argued to the BIA that he was not

removable for having been convicted of a controlled substance offense because his

offense lacked a mens rea element as to the illicit nature of the substances he

possessed. The BIA rejected this argument by stating he remained removable

under Matter of Navarro Guadarrama, 27 I. & N. Dec. 560 (BIA 2019). But,

although Navarro Guadarrama addressed whether a conviction under Fla. Stat.

§ 893.13(6) is a controlled substance offense, it rejected a completely different

argument for why such a conviction did not qualify; it had nothing whatsoever to

do with the lack of a mens rea element as to the illicit nature of the substance

possessed, or, indeed, any lacking element. See 27 I. & N. Dec. at 560-63, 567-68

(dismissing an appeal considering whether a conviction for possession of less than

20 grams of marijuana under Fla. Stat. § 893.13(6)(b) was a controlled substance

offense, finding although the state’s definition might be more broadly written, the

alien had not demonstrated there was a realistic probability the state would actually

prosecute conduct involving a substance that was not federally controlled).


                                          8
         USCA11 Case: 17-15441      Date Filed: 11/05/2020    Page: 9 of 17



Accordingly, the BIA’s exclusive reliance on Navarro Guadarrama to reject

Zaldivar’s challenge shows a lack of reasoned consideration, because the BIA’s

decision is not reasonably responsive to the argument made to it, and reveals

instead that the BIA “merely reacted” rather than “heard and thought.” See Ali,

931 F.3d at 1333-34. We need not remand for the BIA to consider Zaldivar’s

argument anew, however, because as explained below, this issue falls within one of

the “rare circumstances” where no additional explanation, investigation, or

findings by the agency would be necessary or helpful. Calle v. U.S. Att’y Gen.,

504 F.3d 1324, 1329-31 (11th Cir. 2007).

      2. Whether the Convictions Qualify

      When the BIA has failed to address a particular issue “put before it, ‘the

proper course, except in rare circumstances, is to remand to the agency for

additional investigation or explanation.’” Id. at 1329 (quoting INS v. Ventura, 527

U.S. 12, 16 (2002)). In Calle, we determined that such a rare circumstance was

present, such that remand was unnecessary, because the undecided issue was a

legal issue with undisputed facts, a procedural one, and not one upon which the

BIA could bring its expertise to bear and make an initial determination that would

aid us in our later determination of whether the BIA had exceeded its leeway under

the law. Id. at 1330-31 (declining to remand for BIA to consider petitioner’s

motion to reconsider, which the BIA wrongly denied as numerically barred,


                                         9
         USCA11 Case: 17-15441        Date Filed: 11/05/2020    Page: 10 of 17



because the motion merely reiterated prior arguments and presented irrelevant or

cumulative evidence).

      In relevant part, 8 U.S.C. § 1227(a)(2)(B)(i), provides an alien is deportable

if, any time after his admission, he “has been convicted of a violation of . . . any

law or regulation of a State . . . relating to a controlled substance (as defined in [21

U.S.C. § 802]).” 8 U.S.C. § 1227(a)(2)(B)(i). Marijuana, cocaine, and MDMA are

all controlled substances under § 802. See 21 U.S.C. § 802(6), 812. We have held

a Florida conviction for cocaine possession under Fla. Stat. § 893.13(6)(a) is a

conviction for a controlled substance offense under § 1227(a)(2)(B)(i),

notwithstanding the fact Florida criminalizes possession of some substances that

fall outside the federal definition of a controlled substance, because the Florida

statute is divisible by the identity of the drug possessed, and cocaine is a federally

controlled substance. Guillen v. U.S. Att’y Gen., 910 F.3d 1174, 1176, 1179-84

(11th Cir. 2018).

      Florida’s statute defining a possession offense uses the general term

“controlled substance.” Fla. Stat. § 893.13(6)(a). At the time of Zaldivar’s

convictions, it read:

      It is unlawful for any person to be in actual or constructive possession
      of a controlled substance unless [authorized by medically-related
      exceptions or as otherwise authorized in the chapter].




                                           10
         USCA11 Case: 17-15441        Date Filed: 11/05/2020   Page: 11 of 17



Id. (2003). Marijuana, cocaine, and MDMA are all defined as controlled

substances. See id. § 893.03(1)(c).

      In 1996, the Florida Supreme Court held in Chicone v. State, that the offense

of possession of a controlled substance under Fla. Stat. § 893.13(6)(a) included an

element of mens rea as to the illicit nature of the substance the offender possessed.

684 So. 2d 736, 743-44 (Fla. 1996). In January 2002, in Scott v. State, the Florida

Supreme Court held that regardless of the defense raised or the affirmative

defenses asserted, a defendant in a controlled-substance possession case is entitled

to an instruction on the element of guilty knowledge as to the illicit nature of the

substance because it is an element of the crime, and the failure to give the

instruction was not harmless error. 808 So. 2d 166, 169-71 (Fla. 2002). In

response, the Florida legislature passed Fla. Stat. § 893.101, which states that

Chicone and Scott’s holdings were contrary to its legislative intent, that knowledge

of the illicit nature of a controlled substance is not an element of an offense under

the chapter, and instead the lack of such knowledge was an affirmative defense.

Fla. Stat. § 893.101. The statute became effective May 13, 2002. Id. Florida

appellate courts have held that Fla. Stat. § 893.101 may not be applied

retroactively to an offense occurring before May 13, 2002. See Sandifer v. State,

851 So. 2d 788, 790 (Fla. 4th DCA 2003); see also, e.g., J.J.N. v. State, 877 So. 2d




                                          11
         USCA11 Case: 17-15441       Date Filed: 11/05/2020   Page: 12 of 17



806, 809 n.2 (Fla. 5th DCA 2004); State v. Odom, 862 So. 2d 56, 58-59 (Fla. 2d

DCA 2003); Gordon v. State, 858 So. 2d 359, 359-60 & n.1 (Fla. 1st DCA 2003).

      Remand is unnecessary because the undisputed facts show that Zaldivar’s

offenses of conviction contained a mens rea element as to the illicit nature of the

substances he possessed. Zaldivar committed his drug-possession offenses on

November 16, 2001, before the effective date of Fla. Stat. § 893.101, which

removed the illicit-nature-of-substance mens rea element, and the statute does not

apply retroactively. Fla. Stat. § 893.101; Sandifer, 851 So. 2d at 790.

Consequently, even if Zaldivar were correct that the lack of a mens rea element as

to the illicit nature of the substance would make an offense not a controlled

substance offense, his challenge would fail because his offenses had such an

element. Thus, we deny Zaldivar’s petition as to this issue, notwithstanding the

BIA’s failure to afford his claim reasoned consideration.

C. Equitable Tolling

      Zaldivar asserts the BIA erred in determining the time for filing his 2017

motion to reopen, based on the BIA’s statutory authority, was not equitably tolled.

Under the INA, subject to limited exceptions not relevant here, an alien may file

only one statutory motion to reopen his removal proceedings, and he must file it

within 90 days of the entry of his final order of removal. 8 U.S.C.

§ 1229a(c)(7)(A), (C). The 90-day deadline may be equitably tolled, however. See


                                         12
         USCA11 Case: 17-15441        Date Filed: 11/05/2020       Page: 13 of 17



Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1362-65 (11th Cir. 2013) (en

banc). Equitable tolling of a filing deadline typically requires a showing that:

(1) the litigant “has been pursuing his rights diligently,” and (2) “some

extraordinary circumstance stood in his way.” Bing Quan Lin, 881 F.3d at 872.

We have agreed with the BIA’s conclusion the defendant was not entitled to

equitable tolling of the deadline to file a motion to reopen when the motion was

filed three years after the case that allegedly made her no longer removable.

United States v. Watkins, 880 F.3d 1221, 1226 n.2 (11th Cir. 2018). We stated that

waiting over three years to seek reopening “after the means to challenge that

[removal] order became available does not demonstrate diligence,” particularly in

light of the petitioner’s lack of explanation for the delay. Id.

      The BIA did not err in determining that Zaldivar failed to establish his

entitlement to equitable tolling because he could not show he acted diligently or

extraordinary circumstances beyond his control prevented him from filing his

motion to reopen until 2016. While Zaldivar was indisputably unable to file his

motion to reopen within 90 days of his January 2004 removal order (because it was

based on Lopez, which did not exist until December 2006), the question before the

agency was whether the deadline should be equitably tolled until September 2016,

when Zaldivar actually filed his motion. Zaldivar argues his nearly 10-year delay

in filing the motion after Lopez issued was reasonable—and therefore should not


                                          13
         USCA11 Case: 17-15441        Date Filed: 11/05/2020    Page: 14 of 17



prevent him from obtaining equitable tolling—because he did not know about

Lopez, or have reason to research whether the grounds for reopening existed, until

it appeared that removals to Cuba were likely to occur.

      First, a showing that one had little need to pursue his rights diligently

because of the enforceability of Cuban deportation orders is not an excusable

reason for failing to pursue his rights diligently. Second, not having an imminent

motivation for trying to challenge one’s removal order is also not an “extraordinary

circumstance” that is beyond one’s control, that actually prevents one from filing,

or that is as “compelling” as serious illness or the death of a family member. See 8

U.S.C. § 1229a(e)(1) (explaining “exceptional circumstances” include “battery or

extreme cruelty” to the alien or a parent or child; serious illness of the alien or a

spouse, child or parent; death of the alien’s spouse, child, or parent; or other

circumstances that are no less compelling and that are beyond the alien’s control).

Accordingly, the BIA did not err in finding that Zaldivar was not entitled to

equitable tolling.

D. Defective Notice to Appear

      Zaldivar asserts that, under Pereira v. Sessions, 138 S. Ct. 2105 (2018), the

BIA should have reopened and terminated his removal proceedings because the

defective notice to appear (NTA) deprived the IJ of jurisdiction or, alternatively,

prejudiced Zaldivar.


                                           14
         USCA11 Case: 17-15441       Date Filed: 11/05/2020   Page: 15 of 17



      In Pereira, the Supreme Court held—in the context of when an alien’s

continuous physical presence for purposes of cancellation of removal ends—that

an NTA that does not specify the time and place of the hearing does not comport

with 8 U.S.C. § 1229(a) and consequently is not an NTA at all. See Pereira, 138

S. Ct. at 2110. For years, almost every NTA the government served omitted the

time and date of the removal hearing, stating instead they were “to be determined.”

Matter of Bermudez Cota, 27 I. & N. Dec. 441, 444 (BIA 2018).

      After Pereira, we considered whether an NTA that failed to state the time

and date of the hearing deprived the agency of jurisdiction over the removal

proceedings. See Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148 (11th Cir.

2019). As an initial matter, we concluded we had jurisdiction to review Perez-

Sanchez’s Pereira claim, even though he did not raise it first before the BIA. Id. at

1153. We explained we “always have jurisdiction to determine our own

jurisdiction,” and because our jurisdiction to review removal proceedings extended

only to final orders of removal, we necessarily had to determine whether there was

a valid final order of removal granting us jurisdiction. Id. (quotations omitted).

Thus, Perez-Sanchez’s failure to exhaust the claim before the agency did not

deprive us of jurisdiction. Id.

      Turning next to the merits, we first determined the NTA was

“unquestionably deficient” under 8 U.S.C. § 1229(a) for failing to specify the time


                                          15
         USCA11 Case: 17-15441       Date Filed: 11/05/2020   Page: 16 of 17



and date of the removal hearing. Id. We reasoned Pereira foreclosed any

argument that a statutory defect in an NTA could be later cured by a subsequent

notice of hearing including the time and date. Id. We stated “a notice of hearing

sent later might be relevant to a harmlessness inquiry, but it does not render the

original NTA non-deficient.” Id. at 1154.

      Nonetheless, in Perez-Sanchez we concluded the defective NTA did not

deprive the agency of jurisdiction over the removal proceedings because the

statutory “time-and-place requirement” did not “create a jurisdictional rule,” but

was instead a “claim-processing rule.” Id. at 1150, 1154. Similarly, we also

concluded that 8 C.F.R. § 1003.14 too, “despite its language, sets forth not a

jurisdictional rule but a claim-processing one,” reasoning “an agency cannot

fashion a procedural rule to limit jurisdiction bestowed upon it by Congress.” Id.

at 1154-55. Having determined the agency properly exercised jurisdiction over

Perez-Sanchez’s removal proceedings, we denied his petition for review as to his

Pereira claim. Id. at 1157. Finally, to the extent Perez-Sanchez claimed he was

entitled to a remand because the NTA otherwise violated the agency’s

claim-processing rules, we dismissed the petition for lack of jurisdiction because

the claim was unexhausted. Id.

      To the extent Zaldivar argues the defective NTA in his case deprived the

agency of jurisdiction, that claim fails. Perez-Sanchez, 935 F.3d at 1153-57.


                                          16
         USCA11 Case: 17-15441      Date Filed: 11/05/2020    Page: 17 of 17



Additionally, the BIA did not err in denying Zaldivar’s Pereira claim because he

failed to show any prejudice from the defective NTA. Zaldivar asserts he was

prejudiced by his removal proceedings occurring when they did, that is, before

Lopez showed him not to be removable as an aggravated felon. However, the

appropriate prejudice inquiry is whether he was harmed by the NTA’s defect—i.e.,

the NTA stating his removal hearing would be at a date and time “to be set” rather

than setting forth an actual date and time—not by his removal proceedings taking

place when they did. Zaldivar has not raised any claim that he was harmed or

prejudiced by the omission of the hearing information on the NTA. Because the

prejudice argument he makes does not relate to the NTA’s deficiency, and he did

in fact appear at his hearing before the IJ, he has not shown any prejudice.

                                II. CONCLUSION

      Accordingly, we dismiss Zaldivar’s petitions to the extent they are based on

the BIA’s exercise of its sua sponte authority to reopen and deny his petition as to

the remaining grounds.

      DISMISSED in part and DENIED in part.




                                         17